                                 Case 2:20-cv-08512-VAP-AFM Document 12 Filed 10/15/20 Page 1 of 1 Page ID #:41




                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                     United States District Court
                                                                        Central District of California
                                  9

                                 10
Central District of California
United States District Court




                                 11       ORLANDO GARCIA,

                                 12                        Plaintiff,                 Case No. CV 20-08512-VAP (AFMx)
                                 13                   v.
                                          BAS PROPERTIES, LLC, et al.,                ORDER OF DISMISSAL
                                 14

                                 15                        Defendants.

                                 16
                                              The Court having been advised by counsel for the parties that the above-
                                 17
                                      entitled action has settled,
                                 18

                                 19         IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                      without prejudice.
                                 20

                                 21         THE COURT will retain jurisdiction for a period of sixty (60) days to
                                 22
                                      enforce the terms of the settlement. All pending dates are hereby vacated.

                                 23

                                 24
                                      Dated: October 15, 2020
                                                                                       ___________________________
                                 25
                                                                                       VIRGINIA A. PHILLIPS
                                                                                       United States District Judge
                                 26

                                                                                 1
